PER CURIAM.
The only question preserved for review on this appeal is whether or not the trial judge erred in denying the motion for new trial, which motion was grounded principally upon the insufficiency of the evidence to support the verdict.
*897 The trial judge’s orders are met in this court with a presumption of correctness. See: Southern Pine Extracts Company v. Bailey, Fla. 1954, 75 So.2d 774; Ward v. Hopkins, Fla. 1955, 81 So.2d 493; Fuote v. Maule, Fla.App.1962, 143 So.2d 563. It is incumbent upon the appellant to demonstrate error. See: Dowling v. Loftin, Fla.1954, 72 So.2d 283; Green-Mar Builders, Inc. v. Pearlman, Fla.App. 1959, 109 So.2d 601. The record contains substantial, competent evidence to support the jury’s verdict and, therefore, the appellant having failed to demonstrate error, the final judgment here under review is hereby affirmed.
Affirmed.